 


109 HRES 992 EH: Supporting the appointment of a Presidential Special Envoy for Sudan
U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 992 
In the House of Representatives, U. S.,

September 26, 2006
 
RESOLUTION 
Supporting the appointment of a Presidential Special Envoy for Sudan 
 
 
Whereas in July 2004, the United States House of Representatives and Senate declared that the atrocities in the Darfur region of Sudan constitute genocide, and the Bush administration reached the same conclusion in September 2004, when then Secretary of State Colin Powell stated that the evidence leads us to the conclusion that genocide has occurred and may still be occurring in Darfur;  
Whereas an estimated 300,000 to 400,000 people have been killed by the Government of Sudan and its Janjaweed allies since the crisis began in 2003, more than 2,000,000 people have been displaced from their homes, and more than 250,000 people from Darfur remain in refugee camps in Chad;  
Whereas some rebel factions, which have targeted civilians in the Darfur region, have intensified their attacks even after the signing of the Darfur Peace Agreement in May 2006;  
Whereas the United Nations Under-Secretary General for Humanitarian Affairs, Jan Egeland, in late August 2006 stated that [i]nsecurity is at its highest level since 2004, access at its lowest levels since that date, and we may well be on the brink of a return to all-out war;  
Whereas despite the signing of the Darfur Peace Agreement in May 2006, violence against civilians, peacekeepers, and humanitarian workers continues unabated; and an estimated 12 humanitarian workers have been killed in Darfur, including a nurse in September 2006;  
Whereas in August 2006, the Government of Sudan began to deploy thousands of government troops for a major offensive in Darfur, once again threatening a major humanitarian catastrophe and risking the safety and security of millions of civilians;  
Whereas according to the Government of Sudan’s plan, in a document submitted to the United Nations Secretary–General Kofi Annan, the Government of Sudan plans to deploy approximately 26,500 additional troops and 7,050 additional police to Darfur;  
Whereas the objectives of this deployment are to deal with the threats posed by the activities of groups that have rejected the Darfur Peace Agreement and to gain control over the security situation and achieve stability in Darfur;  
Whereas the United Nations Security Council passed a resolution expanding the mandate of the United Nations Mission in Sudan (UNMIS) for the additional deployment of 17,300 peacekeeping troops and 3,300 civilian police personnel as well as 16 formed police units to Darfur;  
Whereas President Omar Bashir of Sudan has rejected the deployment of a United Nations peacekeeping force to Darfur, even as First Vice President Salva Kiir has publicly stated his support for the deployment of a United Nations peacekeeping mission to Darfur;  
Whereas implementation of the Comprehensive Peace Agreement (CPA) between the Government of Sudan and the Sudan People’s Liberation Movement (SPLM) is slow, raising serious concern about the commitment of the Government of Sudan to fulfill its responsibilities;  
Whereas in July 2005, although the Abyei Boundary Commission, established to define and demarcate the area of the nine Ngok Dinka chiefdoms, finished its work and submitted its report to President Bashir, the President has yet to implement the conclusions of the Commission, as called for in the Comprehensive Peace Agreement;  
Whereas the reconstruction and development of Southern Sudan and other marginalized areas remains a major challenge, while the return of refugees and displaced people to their homes in Darfur will require major financial commitments and the establishment of a secure and safe environment throughout Darfur;  
Whereas in order to tackle these many and difficult challenges, the appointment of a Presidential Special Envoy for Sudan with a robust mandate and access to, and support of, senior Administration officials, including the President, is crucial;  
Whereas Members of Congress, leading foreign policy experts, and many nongovernmental organizations have called repeatedly for the appointment of a Presidential Envoy for Sudan to effectively represent the United States Government in heading off a further escalation of genocide in Darfur;  
Whereas United States Government officials have diligently pursued peace agreements to end the North-South conflict and the Darfur conflict and the United States Government has provided more than $2 billion in assistance to help the suffering people of Sudan; and
Whereas during a speech before the United Nations General Assembly on September 19, 2006, President George W. Bush announced the appointment of Andrew Natsios to serve as Presidential Special Envoy for Sudan: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the many years of tireless efforts of United States officials who have helped secure the Comprehensive Peace Agreement and the Darfur Peace Agreement;  
(2)strongly supports the appointment of an adequately staffed Presidential Special Envoy for Sudan with a robust mandate to develop and coordinate United States policy toward Sudan with regular access to senior Administration officials; and  
(3)strongly urges the mandate of the Presidential Special Envoy for Sudan to include— 
(A)deterring a further escalation of violence and humanitarian disaster in the Darfur region of Sudan while ensuring civilians are adequately protected and the Darfur Peace Agreement is fully implemented;  
(B)facilitating the development of an international peacekeeping mission to Darfur with a mandate to protect civilians and humanitarian workers;  
(C)ensuring implementation of the Comprehensive Peace Agreement, which ended the 21-year civil war in Southern Sudan, Nuba, Southern Blue Nile, and Abyei and helping secure a just peace in Eastern Sudan;  
(D)coordination of reconstruction and development work in Southern Sudan and other marginalized areas;  
(E)coordination and monitoring of the return of refugees and displaced people to their homes in Darfur and southern Sudan;  
(F)securing and consolidating peace in Northern Uganda by working closely with the Government of South Sudan and the Government of Uganda;  
(G)coordination of efforts to ensure implementation of the transformation of the Sudan People’s Liberation Army (SPLA) into a professional armed force;  
(H)work toward achieving a peaceful, stable, and democratic Sudan by ensuring that free and fair elections are held, as called for in the Comprehensive Peace Agreement, by coordinating and implementing programs necessary to achieve these objectives; and  
(I)coordination of efforts to work toward achieving accountability for the crimes committed in Darfur by working closely with relevant individuals and entities engaged in this area.  
 
Karen L. HaasClerk.
